The Chancellor.
On the 26th May, 1835, Abraham God-win, Jr., leased to Bernard Hartley a lot of ten acres, with the stone quarry thereon, with the privilege of working the said quarry with eight hands and no more at any one time; and further, by the lease, agreed, that the said Hartley should have the use of all the right of said Godwin in the undivided quarry next adjoining said ten acre lot; Hartley to pay $250 rent. During the five years Hartley did no quarrying in the said undivided quarry. After the expiration of this lease no new lease was made, but Hartley continued to work the quarry on Godwin’s ten acre lot, exclusively, until 1845, at a rent of $200; Godwin having taken the house on the said ten acre lot and the use of the land except for quarrying off his hands. After the lease to Hartley for five years expired, the,right to work the adjoining quarry,, in which Godwin had an undivided interest, was leased to Van Buskirk and Van Blarcom.
In 1845, Hartley, who, to that time, had continued to quarry exclusively on Godwin’s ten acre lot, worked, in quarrying, be*477yond the lino of that lot, and extended his quarrying to and upon the lot adjoining, in which Godwin had an undivided interest.
On bill filed by the other owners of that lot, an injunction was allowed, restraining. Hartley from quarrying further on the last mentioned lot.
The bill also prays, that Hartley may be decreed to account and pay for the stone he had quarried on the last mentioned lot.
Under these circumstances Hartley cannot bo considered as holding, after the expiration of the lease for five years, any interest in the adjoining quarry, or as standing, in reference thereto, in the place of Godwin, who had an undivided interest therein, as tenant in common with, others.
The bill was filed to restrain further waste, and for an account of waste done.
An account for waste done is incidental to relief by injunction against future waste; and is directed on the principle of preventing multiplicity of suits.
An account of the waste done will be directed.
Order accordingly.